 383319 NLRB No. 60FIFTH AVENUE ASSN.1The Board has delegated its authority in this proceeding to athree-member panel.2See, e.g., Globe Security Systems, 137 NLRB 109 (1962), apply-ing a $50,000 nonretail standard to employers providing guard or se-
curity services. The Employer meets the Board's nonretail indirect
inflow standard.The Fifth Avenue Association Business Improve-ment District and Local 210, Production, Mer-chandising and Distribution Employees Union,
International Brotherhood of Teamsters, AFL±
CIO. Case AO±330October 20, 1995ADVISORY OPINIONBYMEMBERSBROWNING, COHEN, ANDTRUESDALEPursuant to Sections 102.98(a) and 102.99 of theNational Labor Relations Board's Rules and Regula-
tions, on September 26 and October 11, 1995, The
Fifth Avenue Association Business Improvement Dis-
trict (the Employer), filed a Petition for Advisory
Opinion and brief in support as to whether the Board
would assert jurisdiction over its operations. In perti-
nent part, the petition and brief allege as follows:1. A proceeding, Case SE±58981, is currently pend-ing before the New York State Employment Relations
Board (NYSERB), in which an investigation of an al-
leged question concerning representation among certain
guard and nonguard employees of the Employer is re-
quested.2. The Employer is a not-for-profit New York cor-poration with its principal place of business located at
350 Fifth Avenue, New York, New York, where it has
been engaged since 1993 in the operation of a business
improvement district (BID) providing security and
sanitation services, among others, to retail and whole-
sale businesses and others that reside within the dis-
trict, located along stretches of Fifth Avenue and 57th
Street in midtown Manhattan.3. During the year ending June 30, 1995, a rep-resentative period, the Employer derived gross reve-
nues in excess of $1 million and purchased and re-
ceived Christmas trees and other holiday decorations,
trash receptacles, office equipment, radios, insurance
and other goods, materials, and services used in the
course and conduct of its business operations, valued
in excess of $50,000, from manufacturers, distributors,and other suppliers located outside the State of New
York and/or from suppliers located inside the State of
New York who received the foregoing from manufac-
turers and/or others located outside the State of New
York. In addition, the Employer provides, annually,
sanitation and security services valued in excess of
$50,000 on behalf of numerous firms, building
owners/operators, and other retail and nonretail busi-
nesses within the State of New York who themselves
meet the Board's various commerce standards and are
subject to its jurisdiction.4. The Employer is unaware whether the Union ad-mits or denies the aforesaid commerce data and theNYSERB has not made any findings with respectthereto.5. There are no representation or unfair labor prac-tice proceedings involving the same labor dispute
pending before the BoardAll parties were served with a copy of the Petitionfor Advisory Opinion. On October 2, 1995, the Union
filed a response. While the Union does not dispute the
alleged commerce data submitted by the Employer, it
contends that a question exists whether the Employer
is a political subdivision exempt from the Board's ju-
risdiction under Section 2(2) of the Act. In support of
its position the Union asserts that the Employer is reg-
istered with the New York Attorney General's office
as a charitable institution, formed within the meaning
of Section 501(c)(3) of the Internal Revenue Code to
provide services for the relief and support of the poor,
homeless, and indigent living within a certain geo-
graphical area of midtown New York City. The Union
further asserts that the Employer is established pursu-
ant to New York State general municipal law section
980, et seq., which permits a special tax to local busi-
nesses within particular geographical areas to raise
funds specifically for funding the BID. In addition, the
Union asserts that the corporate form under which the
Employer was established designated as voting mem-
bers of the corporation, inter alia, the mayor of the
City of New York, the comptroller of the City of New
York, the Borough president of Manhattan County, and
the New York City elected council members represent-
ing the council district in which the Employer is lo-
cated, and that these individuals also elect directors of
the corporation. Further, the Union asserts that the
incorporators of the Employer who executed the Cer-
tificate of Incorporation were The Honorable David N.
Dinkins, mayor of the City of New York; The Honor-
able Elizabeth Holtzman, comptroller of the City of
New York; The Honorable Ruth Messinger, president
of the Borough of Manhattan; and The Honorable Tom
Duane, New York City council member; and that the
Certificate of Incorporation was approved by The Hon-
orable William P. McCooe, justice of the Supreme
Court of the State of New York.Having duly considered the matter,1the Board is ofthe opinion that, based on the Employer's undisputed
allegations, the Employer would satisfy the Board's
commerce standards.2We are unable in this proceed-ing to resolve the issue raised in the Union's response,
however, i.e., whether the Employer is a political sub-
division exempt from the Board's jurisdiction underVerDate 12-JAN-9915:05 Jul 29, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31960apps04PsN: apps04
 384DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3See St. Paul Ramsey Medical Center, 288 NLRB 913 (1988); andNarcotic & Drug Research, 288 NLRB 912 (1988). See also Fash-ion Center District Management, 318 NLRB 401 (1995).4The Board's advisory opinion proceedings under Sec. 102.98(a)are designed primarily to determine whether an employer's oper-
ations meet the Board's ``commerce'' standards for asserting juris-
diction. Accordingly, the instant Advisory Opinion is not intended
to express any view whether the Board would certify the Union as
representative of any unit involved here under Sec. 9(c) of the Act.
See generally Sec. 101.40 of the Board's Rules.Section 2(2) of the Act. As the Union acknowledges,such a determination would be inappropriate in the
context of this proceeding; the Board's advisory opin-
ion proceedings under Section 102.98(a) are designed
primarily to determine whether an employer's oper-
ations meet the Board's commerce standard for assert-
ing jurisdiction.3Thus, while we are able to advise theEmployer that it satisfies the Board's monetary stand-ards for asserting jurisdiction, we are unable in this
proceeding to resolve the issue raised by the Union.4VerDate 12-JAN-9915:05 Jul 29, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31960apps04PsN: apps04
